Exhibit 10.1

 

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

This Severance and Change in Control Agreement (“Agreement”) is made and entered
into as of the 3rd day of February, 2020, by and between AAR CORP., a Delaware
corporation (the “Company”), and Jessica Garascia (“Employee”).

WHEREAS, the Company employs Employee in the capacity of Vice President and
Chief Financial Officer; and

WHEREAS, the Company and Employee desire to enter into an Agreement as herein
set forth to reflect certain mutually agreed terms and conditions thereof.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
other good and valuable consideration, the parties hereto agree as follows:

1.         Employment.  Employee will continue employment with the Company as an
at-will employee subject to the terms and conditions hereinafter set forth.

2.         Duties.  During the continuation of Employee’s employment, Employee
shall:

(a)       Well and faithfully serve the Company and do and perform assigned
duties and responsibilities in the ordinary course of Employee’s employment and
the business of the Company (within such limits as the Company may from time to
time prescribe), professionally, faithfully and diligently.

(b)       Devote Employee’s full time, energy and skill to the business of the
Company and Employee’s assigned duties and responsibilities, and to the
promotion of the best interests of the Company; provided that Employee shall not
(to the extent not inconsistent with Section 5 below) be prevented from (a)
serving as a director of any corporation consented to in advance in writing by
the Company, (b) engaging in charitable, religious, civic or other non-profit
community activities, or (c) investing his personal assets in such form or
manner as will not require any substantial services on Employee’s part in the
operation or affairs of the business in which such investments are made or which
would detract from or interfere or cause a conflict of interest with performance
of Employee’s duties hereunder.

(c)       Observe all policies and procedures of the Company in effect from time
to time applicable to employees of the Company including, without limitation,
policies with respect to employee loyalty and prohibited conflicts of interest.

3.         Benefits.  Employee shall be entitled to participate, according to
the eligibility provisions of each, in such welfare plans (including but not
limited to medical, dental, life, accident and disability insurance programs),
vacation, retirement plans and other fringe benefits as may be in effect from
time to time and available to other officers of the Company during Employee’s
employment term.  Employee shall also be entitled to participate in such
additional executive fringe benefits as may be










authorized from time to time by the President and Chief Executive Officer of the
Company.  Employee shall be eligible to participate in the Company’s
Supplemental Key Employee Retirement Plan (the “SKERP”).

4.         Confidential Information, Assignment of Inventions.

(a)        Employee acknowledges that the trade secrets, confidential
information, secret processes and know-how developed and acquired by AAR CORP.
and its affiliates or subsidiaries (together the “Affiliated Companies”) are
among their most valuable assets and that the value of such information may be
destroyed by unauthorized disclosure.  All such trade secrets, confidential
information, secret processes and know-how imparted to or learned by Employee in
the course of his employment with respect to the business of the Affiliated
Companies (whether acquired before or after the date hereof) will be deemed to
be confidential and will not be used or disclosed by Employee, except to the
extent necessary to perform Employee’s duties and, in no event, disclosed to
anyone outside the employ of the Affiliated Companies and their authorized
consultants and advisors, unless (i) such information is or has been made
generally available to the public, (ii) disclosure of such information is
required by law in the opinion of Employee’s counsel (provided that written
notice thereof is given to Company as soon as possible but not less than 24
hours prior to such disclosure), or (iii) express written authorization to use
or disclose such information has been given by the Company.  If Employee ceases
to be employed by the Company for any reason, Employee shall not take any
electronically stored data, documents or other papers containing or reflecting
trade secrets, confidential information, secret processes, know-how, or computer
software programs from Company.  Employee acknowledges that Employee’s
employment hereunder will place Employee in a position of utmost confidence and
that Employee will have access to confidential information concerning the
operation of the business of the Affiliated Companies, including, but not
limited to, manufacturing methods, developments, secret processes, know-how,
computer software programs, costs, prices and pricing methods, sources of supply
and customer names and relations.  All such information is in the nature of a
trade secret and is the sole and exclusive property of the Affiliated Companies
and shall be deemed confidential information for the purposes of this
paragraph.  Nothing herein shall prohibit Employee from (i) reporting a
suspected violation of law to any governmental or regulatory agency and
cooperating with such agency, or from receiving a monetary recovery for
information provided to such agency, (ii) testifying truthfully under oath
pursuant to subpoena or other legal process or (iii) making disclosures that are
otherwise protected under applicable law or regulation.  However, if Employee is
required by subpoena or other legal process to disclose confidential
information, Employee first shall notify the Company promptly upon receipt of
the subpoena or other notice, unless otherwise required by law.





2




(b)        Employee hereby assigns to the Company all rights that Employee may
have as author, designer, inventor or otherwise as creator of any written or
graphic material, design, invention, improvement, or any other idea or thing
whatever that Employee may write, draw, design, conceive, perfect, or reduce to
practice during employment with the Company or within 120 days after termination
of such employment, whether done during or outside of normal work hours, and
whether done alone or in conjunction with others (“Intellectual Property”),
provided, however, that Employee reserves all rights in anything done or
developed entirely by Employee on Employee’s own personal time and without the
use of any Company equipment, supplies, facilities or information, or the
participation of any other Company employee, unless it relates to the Company’s
business or reasonably anticipated business, or grows out of any work performed
by Employee for the Company.  Employee will promptly disclose all such
Intellectual Property developed by Employee to the Company, and fully cooperate
at the Company’s request and expense in any efforts by the Company or its
assignees to secure protection for such Intellectual Property by way of domestic
or foreign patent, copyright, trademark or service mark registration or
otherwise, including executing specific assignments or such other documents or
taking such further action as may be considered necessary to vest title in
Company or its assignees and obtain patents or copyrights in any and all
countries.

5.         Non-Compete; Severance.

(a)        Employee agrees that during Employee’s continuation of employment
with the Company and for one (1) year thereafter so long as the Company makes
severance payments to Employee pursuant to subsections 5(b) or 5(c) below,
Employee shall not, without the express written consent of the Company, either
alone or as a consultant to, or partner, employee, officer, director, or
stockholder of any organization, entity or business, (i) take or convert for
Employee’s personal gain or benefit or for the benefit of any third party, any
business opportunities which may be of interest to the Company or any Affiliated
Company which Employee becomes aware of during the term of his employment; (ii)
engage in direct or indirect competition with the Company or any Affiliated
Company within 100 miles of any location within the United States of America or
any other country where the Company or any Affiliated Company does business from
time to time during the term hereof; (iii) solicit in connection with any
activity which is competitive with any of the businesses of the Company or any
Affiliated Company, any customers of the Company or any Affiliated Company; (iv)
solicit for employment any sales, marketing or management employee of Company or
any Affiliated Company or induce or attempt to induce any customer or supplier
of the Company or any Affiliated Company to terminate or materially change such
relationship.  Company and Employee acknowledge the reasonableness of the
foregoing covenants not to compete and non-solicitation, including but not
limited to the geographic





3




area and duration of time which are a part hereof, and further, that the
restrictions stated in this Section 5 are reasonably necessary for the
protection of Employer’s legitimate proprietary interests.  This covenant not to
compete may be enforced with respect to any geographic area in which the Company
or any Affiliated Company does business during the term hereof.  Nothing herein
shall prohibit Employee from being the legal or equitable holder, solely for
investment purposes, of less than 5% of the capital stock of any publicly held
corporation which may be in direct or indirect competition with the Company or
any Affiliated Company.

(b)       The Company will pay Employee, upon termination of Employee’s
employment by the Company prior to a Change in Control (as defined in 7(c)(i)
below) for any reason other than Cause (as defined in 7(c)(iv) below), severance
each month for 12 months, in an amount (subject to applicable withholding) equal
to 1/12 of Employee’s then current base salary; and further, if the Company pays
discretionary bonuses to its officers for the fiscal year in which Employee’s
employment is terminated, Employee will be paid a bonus in a lump sum at the
time any such bonuses are paid to other officers or at such time as the
severance period is complete, whichever is later (with interest at prime rate
plus one percentage point from the earlier of such dates), for the completed
fiscal year preceding termination if such bonus has not been paid prior to
termination, and for the fiscal year in which employment is terminated, prorata
for the period prior to termination of employment based on Employee’s
performance during such period; provided, however, that all such monthly payment
obligations shall terminate immediately upon Employee obtaining full time
employment in a comparable position in terms of salary level, and all such
payment obligations shall terminate or lapse immediately upon any breach by
Employee of Section 4 or 5(a) of this Agreement.

(c)        If Employee terminates Employee’s employment or Employee’s employment
is terminated by the Company for Cause (as defined below), the Company may elect
(but is not required to), by written notice thereof to Employee, within five (5)
days of any such termination of Employee’s employment with the Company prior to
a Change in Control (as defined below), to pay Employee severance as provided in
and subject to the provisions of subsection 5(b) above.

(d)       Employee may terminate this Severance and Change in Control Agreement
effective immediately upon notice thereof in writing to Company at any time
while still employed within a sixty (60) calendar day period immediately
following the effective date of any reduction by Company in (i) Employee’s level
of responsibility or position from that held by Employee on the effective date
of this Agreement, or (ii) Employee’s level of compensation, including
retirement benefits in effect immediately prior to any such change.





4




(e)        The Employee acknowledges and agrees that the Company would be
irreparably harmed by violations of Section 4 or Section 5(a) above, and in
recognition thereof, the Company shall be entitled to an injunction or other
decree of specific performance with respect to any violation thereof (without
any bond or other security being required) in addition to other available legal
and equitable remedies.

6.         Termination of Employment.  Upon and after termination of employment
howsoever arising, Employee shall, upon request by Company:

(a)        immediately return to the Company all correspondence, documents,
business calendars/diaries, or other property belonging to the Company which is
in Employee’s possession;

(b)        immediately resign from any office Employee holds with the Company or
any Affiliated Company; and

(c)        cooperate fully and in good faith with the Company in the resolution
of all matters Employee worked on or was involved in during Employee’s
employment with the Company.  Employee’s cooperation will include reasonable
consultation by telephone.  Further, in connection therewith, Employee will, at
Company’s request upon reasonable advance notice and subject to Employee’s
availability, make Employee available to Company in person at Company’s
premises, for testimony in court, or elsewhere; provided, however, that in such
event, Company shall reimburse all Employee’s reasonable expenses and pay
Employee a reasonable per diem or hourly stipend.

7.         Change in Control.

(a)        In the event a Change in Control of the Company occurs, and at any
time during the eighteen (18) month period commencing on the date of the Change
in Control either the Company terminates Employee’s employment for other than
Cause or Disability, or Employee terminates Employee’s employment for Good
Reason, in either case by written notice to the other party (including the
particulars thereof), and having given the other party the opportunity to be
heard with respect thereto, then:

(i)         The Company shall, within thirty (30) days following such
termination of employment, pay to Employee, in a lump sum, a cash payment in an
amount equal to the sum of (A) all base salary earned through the date of
termination, (B) any annual cash bonus earned by Employee for the fiscal year of
the Company most recently ended prior to the date of termination to the extend
unpaid on the date of termination, (C) a prorata portion of the annual cash
bonus, including the value of any restricted stock grant in lieu of annual cash
bonus, Employee would have earned had Employee been





5




employed by the Company on the last day of the fiscal year in which the date of
termination occurs (as if all performance goals have been met at target level
or, in the event the bonus is of the “discretionary” type, the bonus shall be
based on a percentage of base salary which is not less than percentage of base
salary received as bonus for the preceding fiscal year) that is applicable to
the period commencing on the first day of such fiscal year and ending on the
date of termination, and (D) any and all other benefits and amounts earned by
Employee prior to the date of termination to the extent unpaid, all subject to
applicable withholding.

(ii)       The Company shall, within thirty (30) days following such termination
of employment, pay to Employee in a lump sum, a cash payment in an amount equal
to two times Employee’s total compensation (base salary plus annual cash bonus)
for either the fiscal year of the Company most recently ended prior to the date
of termination, or the preceding fiscal year, whichever is the highest total
compensation, subject to applicable withholding.

(iii)      Employee and Employee’s dependents shall continue to be covered by,
and receive employee welfare and executive fringe benefits (including but not
limited to medical, dental, life, accident and disability insurance available to
officers of the Company and additional executive retirement and other fringe
benefits approved by the President and CEO of the Company) in accordance with
the terms of the Company’s benefit plans and executive fringe benefit programs,
for two (2) years following the date of termination, and at no less than the
levels Employee and Employee’s dependents were receiving immediately prior to
the Change in Control.  Employee’s dependents shall be entitled to continued
benefits coverage pursuant to the preceding sentence for the balance of such two
(2) year period in the event of Employee’s death during such period.  The period
during which Employee and Employee’s dependents are entitled to continuation of
group health plan coverage pursuant to Section 4980B of the Internal Revenue
Code of 1986, as amended, and Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, as amended, shall commence on the date next
following the expiration of the aforementioned two (2) year period.

(iv)       Notwithstanding any conditions or restrictions related to any Award
granted to Employee under the AAR CORP. 2013 Stock Plan (or successor plan), (A)
all performance opportunity restricted stock shares and units eligible for award
hereunder shall be immediately awarded based on the higher of target or actual
performance through the employment termination date using the latest data then
available to determine goals applicable for the partial performance period, and





6




all restrictions thereon shall be immediately released, and (B) all outstanding
option grants, stock appreciation rights, restricted stock and restricted stock
units granted or awarded under the Plan which have not then become vested or
exercisable or which remain restricted, shall immediately become vested or
exercisable and restrictions will lapse, as the case may be, and any such
options shall remain exercisable for the full remaining life of the option(s).

(v)        The Company, at its expense, shall provide Employee with outplacement
services of a nationally recognized outplacement firm of the Employee’s choosing
until the earlier of (A) the Employee’s attainment of employment, or (B) the
date eighteen (18) months from the date of Employee’s termination of employment;
provided, however, that the cost of such outplacement services shall not exceed
3.5% of the cash payment due to Employee pursuant to subsection 7(a) (ii) above.

The amounts paid to Employee under this Change in Control provision applicable
to Employee shall be considered severance pay in consideration of past service
Employee has rendered to the Company and in consideration of Employee’s
continued service from the date hereof to entitlement of those payments.

(b)        In the event that a Change in Control occurs, the Company will
continue to provide SKERP retirement benefits to Employee and Employee’s spouse
at no less than the level they are receiving or entitled to receive under the
SKERP as it was in effect immediately prior to the Change in Control.

(c)        For purposes of this Agreement

(i)         “Change in Control” means the earliest of:

(A)       any person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), has acquired (other than
directly from the Company) beneficial ownership (as that term is defined in Rule
13d-3 under the Exchange Act), of more than 20% of the outstanding capital stock
of the Company entitled to vote for the election of directors; or

(B)       the effective time of (I) a merger or consolidation or other business
combination of the Company with one or more other corporations as a result of
which the holders of the outstanding voting stock of the Company immediately
prior to such business combination hold less than 60% of the voting stock of the
surviving or resulting corporation, or (II) a transfer of substantially all of
the assets of the Company





7




other than to an entity of which the Company owns at least 80% of the voting
stock; or

(C)       the election over any period of time to the Board of Directors of the
Company without the recommendation or approval of the incumbent Board of
Directors of the Company, of the lesser of (I) three (3) directors, or (II)
directors constituting a majority of the number of directors of the Company then
in office.

(ii)       “Good Reason” means:

(A)       a material reduction in the nature or scope of Employee’s duties,
responsibilities, authority, power or functions from those enjoyed by Employee
immediately prior to the Change in Control, or a material reduction in
Employee’s compensation (including benefits), occurring after the Change in
Control; or

(B)       a relocation of the primary place of employment of at least 50 miles.

(iii)      “Disability” means a physical or mental condition which has prevented
Employee from substantially performing Employee’s assigned duties for a period
of 180 consecutive days and which is expected to continue to render Employee
unable to substantially perform Employee’s duties on a full-time basis and
otherwise meets the benefit eligibility requirements of the Company’s Long Term
Disability Welfare Benefit Plan or any executive program in which Employee was a
participant at the time of a Change in Control.  The Company will make
reasonable accommodation for any disability of Employee as may be required by
applicable law.  In the event of termination by the Company for Disability after
a Change in Control, a good faith determination of the existence of a Disability
shall be made by resolution of the Compensation Committee of the Board of
Directors of the Company, in its sole discretion, setting forth the particulars
of the Disability which shall be final and binding upon the Employee.  The
Company may require the submission of such medical evidence as to the condition
of the Employee as it may deem necessary in order to arrive at its determination
of the occurrence of a Disability, and Employee will cooperate in providing any
such information.  Employee will be provided with reasonable opportunity to
present additional medical evidence as to the medical condition of Employee for
consideration prior to the Board making its determination of the occurrence of a
Disability.  Upon termination of Employment by Company for Disability after a
Change in Control, Employee will receive





8




Disability payments pursuant to the Company’s short and long term Disability
welfare benefit plans then in effect according to the terms of such plans
and  continue to be eligible to participate in the Company’s medical, dental and
life insurance programs then in effect and available to officers of the Company
in accordance with their terms for a period of three (3) years from the date of
such termination of this Agreement.

(iv)       “Cause” means:

(A)       Employee engages, during the performance of Employee’s duties
hereunder, in acts or omissions constituting dishonesty, intentional breach of
fiduciary obligation or intentional wrongdoing or malfeasance;

(B)       Employee intentionally disobeys or disregards a lawful and proper
direction of the Board or the Company; or

(C)       Employee materially breaches the Agreement and such breach by its
nature, is incapable of being cured, or such breach remains uncured for more
than ten (10) days following receipt by Employee of written notice from the
Company specifying the nature of the breach and demanding the cure thereof.  For
purposes of this clause (C), a material breach of the Agreement that involves
inattention by Employee to Employee’s duties under the Agreement shall be deemed
a breach capable of cure.

Without limiting the generality of the foregoing, the following shall not
constitute Cause for the termination of employment of Employee or the
modification or diminution of any of Employee’s authority hereunder:

(X)       any personal or policy disagreement between Employee and the Company
or any member of the Board;

(Y)       any action taken by Employee in connection with Employee’s duties
hereunder, or any failure to act, if Employee acted or failed to act in good
faith and in a manner Employee reasonably believed to be in and not opposed to
the best interest of the Company and Employee had no reasonable cause to believe
Employee’s conduct was unlawful; or

(Z)       termination of Employee’s employment for overall unsatisfactory
performance (including, but not limited to, failure to meet financial goals).





9




Termination for Cause shall be limited to a good faith finding by resolution of
the Compensation Committee of the Board, setting forth the particulars
thereof.  Any such action shall be taken at a regular or specially called
meeting of the Compensation Committee of the Board, after a minimum ten (10)
days’ notice thereof to Employee, with termination of Employee’s employment with
the Company for Cause listed as an agenda item.  Employee will be given a
reasonable opportunity to be heard at such meeting with counsel present if
Employee desires.  Any such resolution shall be final and binding.

Upon termination of employment by Company for Cause, no further compensation or
benefits shall accrue or be payable to Employee by the Company, except for any
compensation, bonus or other benefits which have accrued to Employee prior to
the date of any such termination.

Nothing herein shall be construed to prevent the Company from terminating
Employee’s employment at any time for any reason or for no reason.

(d)       The Company will pay reasonable legal/attorney’s fees (including court
costs and other costs of litigation) incurred by Employee in connection with
enforcement of any right or benefit under this Agreement.

(e)       If in connection with the Change in Control or other event Employee
would be or is subject to an excise tax under Section 4999 of the Internal
Revenue Code (an “Excise Tax”) with respect to any cash, benefits or other
property received, or any acceleration of vesting of any benefit or award (the
“Change in Control Benefits”), Employee may elect to have the Change in Control
Benefits otherwise payable under this Agreement reduced to the largest amount
payable without resulting in the imposition of such Excise Tax.  Within 15 days
after the occurrence of the event that triggers the Excise Tax, a nationally
recognized accounting firm selected by the Company shall make a determination as
to whether any Excise Tax would be reported with respect to the Change in
Control Benefits and, if so, the amount of the Excise Tax, the total net
after-tax amount of the Change in Control Benefits (after taking into account
federal, state and local income and employment taxes and the Excise Tax) and the
amount of reduction to the Change in Control Benefits necessary to avoid such
Excise Tax.  Any reduction to the Change in Control Benefits shall first be made
from any cash benefits payable pursuant to this Agreement, if any, and
thereafter, as determined by Employee, and the Company shall provide Employee
with such information as is necessary to make such determination.  The Company
shall be responsible for all fees and expenses connected with the determinations
by the accounting firm pursuant to this Section 10(e).  Employee agrees to
notify the Company in the event of any audit or





10




other proceeding by the IRS or any taxing authority in which the IRS or other
taxing authority asserts that any Excise Tax should be assessed against Employee
and to cooperate with the Company in contesting any such proposed assessment
with respect to such Excise Tax (a “Proposed Assessment”).  Employee agrees not
to settle any Proposed Assessment without the consent of the Company.  If the
Company does not consent to allow Employee to settle the Proposed Assessment,
within 30 days following such demand therefor, the Company shall indemnify and
hold harmless Employee with respect to any additional taxes, interest and/or
penalties that Employee is required to pay by reason of the delay in finally
resolving Employee’s tax liability (such indemnification to be made as soon as
practicable, but in no event later than the end of the calendar year following
the calendar year in which Employee makes such remittance).

8.         Changes in Business.  The Company, acting through its Board of
Directors, will at all times have complete control over the Company’s business
and retirement and other employee health and welfare benefit plans
(“Plans”).  Without limiting the generality of the foregoing, the Company may at
any time or times change or discontinue any or all of its present or future
operations or Plans (subject to their terms), may close or move any one or more
of its divisions or offices, may undertake any new servicing or sales operation,
may sell any one or more of its divisions or offices to any company not
controlled, directly or indirectly, by the Company or may take any and all other
steps which its Board of Directors, in its exclusive judgment, shall deem
desirable, and Employee shall have no claim or recourse against the Company, its
officers, directors or employees by reason of such action except for enforcement
of the provisions of Sections 5 and 7 of this Agreement.

9.         Severance Payment as Sole Obligation.  Except as expressly provided
in Sections 5 and 7 above, no further compensation, payments, liabilities or
benefits shall accrue or be payable to Employee upon or as a result of
termination of Employee’s employment for any reason whatsoever except for any
compensation, bonus or other benefits which accrued to Employee prior to the
date of employment termination.

The amounts paid to the Employee under Section 5 and 7 of this Agreement shall
be considered severance pay in consideration of past services Employee has
rendered to the Company and in consideration of Employee’s continued service
from the date hereof to entitlement to those payments.

10.       Notices.  Any notice or other instrument or thing required or
permitted to be given, served or delivered to any of the parties hereto shall be
delivered personally, or via United States mail, overnight delivery or facsimile
transmission to the addresses listed below:

(a)        If to the Company, to:





11




AAR CORP.

1100 N. Wood Dale Road

Wood Dale, Illinois   60191

Attention:  Chief Executive Officer

 

With a copy to:

AAR CORP.

1100 N. Wood Dale Road

Wood Dale, Illinois   60191

Attention:  General Counsel

Fax No.:  630-227-2058

 

(b)        If to Employee, to:

Jessica Garascia

1218 South State Street

Chicago, Illinois  60605

 

or to such other address as either party may from time to time designate by
notice to the other.  Each notice shall be effective when such notice and any
required copy are delivered to the applicable address.

11.       Non-Assignment.

(a)        The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Employee, and any
attempted unpermitted assignment shall be null and void and without further
effect; provided, however, that, upon the sale or transfer of all or
substantially all of the assets of the Company, or upon the merger by the
Company into or the combination with another corporation or other business
entity, or upon the liquidation or dissolution of the Company, this Agreement
will inure to the benefit of and be binding upon the person, firm or corporation
purchasing such assets, or the corporation surviving such merger or
consolidation, or the shareholder effecting such liquidation or dissolution, as
the case may be.  After any such transaction, the term Company in this Agreement
shall refer to the entity which conducts the business now conducted by the
Company.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the estate and beneficiaries of Employee and upon and to the
benefit of the permitted successors and assigns of the parties hereto.

(b)        The Employee agrees on behalf of Employee, Employee’s heirs,
executors and administrators, and any other person or person claiming any
benefit under Employee by virtue of this Agreement, that this Agreement and all
rights, interests and benefits hereunder shall not be assigned, transferred,
pledged or hypothecated in any way by the Employee or by any beneficiary,





12




heir, executor, administrator or other person claiming under the Employee by
virtue of this Agreement and shall not be subject to execution, attachment or
similar process.  Any attempted assigned, transfer, pledge or hypothecation or
any other disposition of this Agreement or of such rights, interests and
benefits contrary to the foregoing provisions or the levy or any execution,
attachment or similar process thereon shall be null and void and without further
effect.

12.       Severability.  If any term, clause or provision contained herein is
declared or held invalid by any court of competent jurisdiction, such
declaration or holding shall not affect the validity of any other term, clause
or provision herein contained.

13.       Construction.  Careful scrutiny has been given to this Agreement by
the Company, Employee, and their respective legal counsel.  Accordingly, the
rule of construction that the ambiguities of the contract shall be resolved
against the party which caused the contract to be drafted shall have no
application in the construction or interpretation of this Agreement or any
clause or provision hereof.

14.       Entire Agreement. This Agreement as amended and restated herein and
the other agreements referred to herein set forth the entire understanding of
the parties and supersede all prior agreements, arrangements and communications,
whether oral or written, pertaining to the subject matter hereof.

15.       Waiver.  No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing signed by Employee and an authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

16.       Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois without regard to its conflicts of law
principles.

17.       Execution.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and which shall constitute but one and
the same Agreement.

18.       Provisions Regarding Code §409A.

(a)        If at the time of Employee’s termination of employment for reasons
other than death he is a “Key Employee” as determined in accordance with the
procedures set forth in Treas. Reg. § 1.409A-1(i), any amounts payable to
Employee pursuant to this Agreement that are subject to Section 409A of the
Internal Revenue Code shall not be paid or commence to be paid until six months
following Employee’s termination of employment, or if earlier, Employee’s
subsequent death.





13




(b)        Reimbursements or in-kind benefits provided under this Agreement that
are subject to Section 409A of the Internal Revenue Code are subject to the
following restrictions:  (i) the amount of expenses eligible for reimbursements,
or in-kind benefits provided, to Employee during a calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits provided
in any other calendar year, and (ii) reimbursement of an eligible expense shall
be made as soon as practicable, but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred.

(c)        Employee’s right to receive installment payments pursuant to this
Agreement shall be treated as the right to receive a series of separate and
distinct payments.

WITNESS the due execution of this Agreement by the parties hereto as of the day
and year first above written.

Employer:

AAR CORP.

 

 

 

 

/s/ John M. Holmes

 

By:

John M. Holmes

 

Title:

President and Chief Executive Officer

 

 

Employee:

 

 

 

 

/s/ Jessica Garascia

 

Jessica Garascia

 

 

14

